Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6 and 8-16 are now pending.
Claims 2-4 are withdrawn from consideration.
Claims 1, 5-6 and 8-16 are rejected.
Claim Interpretation
Previous claim interpretations under 112(f) have been withdrawn in view of amendments made by the applicant.
Response to Arguments
Applicant’s amendments as filed on 08/18/2021 have been considered and entered, and in light of the amendments, new grounds of rejection(s) have now been made and applicant’s arguments as filed have been rendered moot in view of the new grounds of rejection(s) in view of Yamada.
However, applicant argues that references cited fail to teach the newly amended features of claim 1 as applicant cites paragraphs 130, 132 and 134 of Miyata as not teaching the newly amended features.
In reply, examiner asserts that new grounds of rejection in view of Yamada has now been made and all the limitations including the newly amended features have successfully shown in the rejection(s) below, for instance, paragraphs  127-129, 133 and 144 of Miyata have been successfully shown to teach those features, please see updated and new grounds of rejection(s) below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata, US 2015/0205549 in view of Yamada et al., US 2017/0171399.
Regarding claim 1, Miyata discloses an information processing system (system 1 as shown in fig. 1), comprising: a non-transitory computer-readable storage medium (paragraph 17, computer-readable recording medium) storing a program (program, paragraph 172) for causing an information processing apparatus (mobile phone 10, fig. 1) to execute a process (CPU 11 with I/O port, fig. 1 executes a process, paragraphs 15, 86) including sending related job specification information that specifies related jobs to an output system (server 100, fig. 1) (paragraph 132, note that “Upon accepting an input of a print instruction, in S265 the print application 21a generates a file list request that includes the authentication token received in S263 and the printer ID. Subsequently, in S280, the print application 21a sends the file list request to the print intermediation server 100 via the mobile phone I/F 22”) to obtain a list of the related jobs sent from the paragraph 133, note that “Upon acquiring the file list request from the mobile phone 10, the print intermediation server 100 authenticates the authentication token and the printer ID included in the file list request. Next, if the print intermediation server 100 determines that the authentication token and the printer ID are already registered (that is, if the authentication succeeds), in S282 the print intermediation server 100 supplies a file list to the mobile phone 10”) and to obtain job identification information that uniquely identifies a corresponding one of the related jobs stored in the output system, the related job specification information associating the related jobs with each other (the list of printer IDs that are associated with the account information and the print intermediation server 100 stores the file Fs, job name Ns (a job name that is a character string that identifies the received file (S7). Further, the print application 21a can cause the print intermediation server 100 to store the generated job name in association with the received file), and job identification information IDs in association with the printer ID included in the submit request. As a result, at the print intermediation server 100, in addition to the account information AC1 and the printer ID, the file Fs, job name Ns, and job identification information IDs are associated and stored. That is, the account information AC1, the printer ID, files F1 to F11, job names N1 to N11 and job identification information ID1 to ID11 are associated with each other and stored, paragraphs 123-129, 133, 144), displaying the obtained list of the related jobs (fig. 6, paragraphs 133-134, the print application 21a utilizes the file list to display a job name selection screen on the display panel 18) and sending the related jobs and the related job specification information to the output system to register the related jobs in the output system in association with the related job specification information (the share destination application displays a list of a plurality of files that are stored, and accepts a selection with respect to any one of the files, it may be difficult for the user to select the file that was transferred from the share source application to the share destination application. In contrast, in a case where the print application 21a of the present embodiment receives (S6) a file from the share source application by means of the share function, the print application 21a can generate, based on the intent, a job name that is a character string that identifies the received file (S7). Further, the print application 21a can cause the print intermediation server 100 to store the generated job name in association with the received file (S230). By this means, since each of a plurality of files stored in the print intermediation server 100 can be identified by the user based on the respective job names, it is possible for the user to easily select the file that was transferred to the share destination application from the share source application, paragraph 144).
Miyata fails to explicitly disclose displaying the obtained list of the related jobs obtained on screen and displaying the job identification information for each job in the list of the related jobs on the same screen.
However, Yamada teaches displaying the obtained list of the related jobs obtained on screen and displaying the job identification information for each job in the list of the related jobs on the same screen (UI control unit to display a job selection screen G630. The job selection screen includes a job list of the print jobs or scan jobs that are associated with the user ID of the user who has logged in and with the external service identification information on the cloud printing service A. When an OK button is pushed after a print job or a scan job is selected from the print jobs/scan jobs of the job list by the user, the UI control unit 201 displays the screen in printing and processing subsequent to step S1804 is executed, paragraphs 208, 229).
  Miyata and Yamada are combinable because they both teach printing processing with selecting files associated with Job ID’s.

Regarding claim 5, Miyata further discloses wherein the related job specification information is user authentication information that is sent from an authentication server when a user of the information processing apparatus is successfully authenticated (see paragraphs 122-123, login authentication token is sent to mobile phone). 
Regarding claim 6, Miyata further discloses wherein the user authentication information is an access token (see paragraphs 122-123, login authentication token). 
Regarding claim 8, Miyata further discloses wherein the job identification information is a PIN code that is input to an output apparatus (printer 110, fig. 1) to execute a corresponding one of the related jobs (the job identification information IDs is a unique item of information for identifying a print job that uses the files, see paragraphs 124-126, 134, 160).
Regarding claim 9, Miyata in view of Yamada further teaches wherein the obtained list of the related jobs 4Docket No.: 20R-030 App. No.: 17/060,365 includes the job identification information for each of the related jobs (the list of printer IDs that are associated with the account information and the print intermediation server 100 stores the file Fs, job name Ns (a job name that is a character string that identifies the received file (S7). Further, the print application 21a can cause the print intermediation server 100 to store the generated job name in association with the received file), and job identification information IDs in association with the printer ID included in the submit request. As a result, at the print intermediation server 100, in addition to the account information AC1 and the printer ID, the file Fs, job name Ns, and job identification information IDs are associated and stored. That is, the account information AC1, the printer ID, files F1 to F11, job names N1 to N11 and job identification information ID1 to ID11 are associated with each other and stored, paragraphs 123-129, 133, 144); the processor further includes enabling a user to select a job in the list of the related jobs (Yamada, job is selected, paragraphs 208, 229), and sending the job identification information of the selected job to an output apparatus (printer 110, fig. 1)  via near-field communication (NFC I/F 15, fig. 1) (NFC communication and transmission as explained in paragraphs 138-139). 
Miyata and Yamada are combinable because they both teach printing processing with selecting files associated with Job ID’s.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Miyata with the teachings of Yamada for the benefit of selecting the uniquely identifying the image data and effectively executing print processing (Yamada: paragraph 208).
Regarding claim 10, Miyata further discloses the process further includes transmitting the related job specification information to an output apparatus (printer 110, fig. 1)  via near-field communication (NFC communication and transmission as explained in paragraphs 138-139). 
Regarding claim 11, Miyata further discloses wherein when the list of the related jobs is obtained, displaying a message requesting to hold the information processing apparatus close to the output apparatus (the print application 21a displays a message that prompts the user to bring the mobile phone 10 close to the printer 110 on the panel 18, paragraphs 138-139). 

sending the related job specification information to the output system to obtain the list of the related jobs associated with the related job specification information and the job identification information that identifies each of the related jobs and determining, according to a user operation, whether to send the job 5Docket No.: 20R-030 App. No.: 17/060,365identification information of a job selected by the user to an output apparatus or send the related job specification information to the output apparatus (paragraphs 123-126, 133, 144 note that upon acquiring the file list request from the mobile phone 10, the print intermediation server 100 then stores the account information AC1, the printer ID, files F1 to F11, job names N1 to N11 and job identification information ID1 to ID11 are associated with each other, further, the print application 21a can cause the print intermediation server 100 to store the generated job name in association with the received file (S230). By this means, since each of a plurality of files stored in the print intermediation server 100 can be identified by the user based on the respective job names, it is possible for the user to easily select the file that was transferred to the share destination application from the share source application).
Regarding claim 13, Miyata further discloses an output apparatus (printer 110, fig. 1), wherein the obtained list of the related jobs includes the job identification information for each of the related jobs (paragraph 133, note that “Upon acquiring the file list request from the mobile phone 10, the print intermediation server 100 authenticates the authentication token and the printer ID included in the file list request. Next, if the print intermediation server 100 determines that the authentication token and the printer ID are already registered (that is, if the authentication succeeds), in S282 the print intermediation server 100 supplies a file list to the mobile phone 10”); the process further includes sending the job identification information of a job selected by a user to the output apparatus printer 110, fig. 1) (paragraphs 140, 144); and the output apparatus is configured to receive the job identification information of the selected job from the information processing apparatus via near-field communication (NFC 15, fig. 1) (paragraphs 138-139), send the received job identification information to the output system (server 100, fig. 1)  to obtain the job associated with the job identification information, and output the obtained job (paragraphs 133, 140-144 note that upon acquiring the file list request from the mobile phone 10, the print intermediation server 100 then stores the account information AC1, the printer ID, files F1 to F11, job names N1 to N11 and job identification information ID1 to ID11 are associated with each other, further, the print application 21a can cause the print intermediation server 100 to store the generated job name in association with the received file (S230). By this means, since each of a plurality of files stored in the print intermediation server 100 can be identified by the user based on the respective job names, it is possible for the user to easily select the file that was transferred to the share destination application from the share source application).
Regarding claim 14, recites similar features, as claim 1, except claim 14 is a method claim. Thus, arguments made for claim 1 are applicable for claim 14.
Regarding claim 15, claim 15 recites similar features as claim 1 and thus is rejected on the same rationale. 
Regarding claim 16, Miyata in view of Yamada further teaches when a selection of a job is received (Miyata, paragraphs 133, 144; Yamada, paragraphs 208, 229, job is selected), sending the job identification information of the selected job to the output system (Miyata, paragraph 144, Yamada, paragraph 208, job is sent to printer), and when a user operation to print all print jobs in a batch is received, sending the related job specification information to the output system (Miyata, paragraph 144 and Yamada, user can select all print jobs or scan jobs for execution and sent to printer for execution, paragraph 208, 229).
Miyata and Yamada are combinable because they both teach printing processing with selecting files associated with Job ID’s.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Miyata with the teachings of Yamada for the benefit of selecting the uniquely identifying the image data and effectively executing print processing (Yamada: paragraph 208).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hayashi, US 2018/0349076 teaches communication between devices and determining different parameters.
Takenaka, US 2015/0339561 teaches providing a print service in a printing system environment.
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAWAN DHINGRA/Examiner, Art Unit 2672

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672